IN THE SUPREME COURT OF THE STATE OF DELAWARE

  RICHARDSON CLAIRVOYANT,                   §
                                            §   No. 151, 2021
        Defendant Below,                    §
        Appellant,                          §   Court Below—Superior Court
                                            §   of the State of Delaware
        v.                                  §
                                            §   Cr. ID Nos. 1809007630,
  STATE OF DELAWARE,                        §   1909009085 (K)
                                            §
        Plaintiff Below,                    §
        Appellee.                           §

                           Submitted: June 29, 2021
                           Decided:   July 13, 2021

                                       ORDER

      It appears to the Court that, on June 14, 2021, the Chief Deputy Clerk issued a

notice, by certified mail, directing the appellant, Richardson Clairvoyant, to show cause

why his appeal should not be dismissed for his failure to pay the Supreme Court filing

fee or to file a motion to proceed in forma pauperis. Postal records show that

Clairvoyant received the notice to show cause on June 17, 2021. A timely response to

the notice to show cause was due on or before June 28, 2021. To date, Clairvoyant has

not paid the Supreme Court filing fee, filed a motion to proceed in forma pauperis, or

responded to the notice to show cause. Dismissal of this action is therefore deemed to

be unopposed.
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

                                    BY THE COURT:

                                    /s/ Collins J. Seitz, Jr.
                                         Chief Justice




                                        2